  8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 1 of 10 - Page ID # 178




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

STEVEN PETERSEN,                                                         8:19CV534

                   Plaintiff,

vs.                                                            PROTECTIVE ORDER

MASONITE CORPORATION,

                   Defendant.

       Upon consideration of the parties’ joint request for entry of a Protective Order, (Filing No.

32), the Court enters the following Protective Order governing the disclosure of confidential

Discovery Material by a Producing Party to a Receiving Party in this Action.

       1)     Definitions. As used in this Order:

              a.      Action refers to the above-captioned litigation.

              b.      Discovery Material includes all information exchanged between the parties,
                      whether gathered through informal requests or communications between the
                      parties or their counsel, or gathered through formal discovery conducted
                      pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
                      information within documents, depositions, deposition exhibits, and other
                      written, recorded, computerized, electronic or graphic matter, copies, and
                      excerpts or summaries of documents disclosed as required under Rule 26(a).

              c.      A Producing Party is a party to this litigation, or a non-party either acting
                      on a party’s behalf or responding to discovery pursuant to a Rule 45
                      subpoena, that produces Discovery Material in this Action.

              d.      A Receiving Party is a party to this litigation that receives Discovery
                      Material from a Producing Party in this Action.

       2)      Confidential Discovery Material. This Protective Order applies to all confidential
Discovery Material produced or obtained in this case. For the purposes of this Protective Order,
confidential Discovery Material shall include:


              a.      Commercial information relating to any party’s business including, but not
                      limited to, tax data, financial information, financial or business plans or
                      projections, proposed strategic transactions or other business combinations,
 8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 2 of 10 - Page ID # 179




                    internal audit practices, procedures, and outcomes, trade secrets or other
                    commercially sensitive business or technical information, proprietary
                    business and marketing plans and strategies, studies or analyses by internal
                    or outside experts, competitive analyses, customer or prospective customer
                    lists and information, profit/loss information, product or service pricing or
                    billing agreements or guidelines, and/or confidential project-related
                    information;

             b.     Personnel data of the parties or their employees, including but not limited
                    to employment application information; the identity of and information
                    received from employment references; wage and income information;
                    benefits information; employee evaluations; medical evaluation and
                    treatment information and records; counseling or mental health records;
                    educational records; and employment counseling, discipline, or
                    performance improvement documentation;

             c.     Information concerning settlement discussions and mediation, including
                    demands or offers, arising from a dispute between a party and a non-party;

             d.     Medical or mental health information;

             e.     Records restricted or prohibited from disclosure by statute; and

             f.     Any information copied or extracted from the previously described
                    materials, including all excerpts, summaries, or compilations of this
                    information or testimony, and documentation of questioning, statements,
                    conversations, or presentations that might reveal the information contained
                    within the underlying confidential Discovery Material.

      3)     Manner of Confidential Designation. A Producing Party shall affix a

“CONFIDENTIAL” designation to any confidential Discovery Material produced in this Action.

             a.     As to documentary information (defined to include paper or electronic
                    documents, but not transcripts of depositions or other pretrial or trial
                    proceedings), the Producing Party must affix the legend
                    “CONFIDENTIAL” to each page that contains protected material.

             b.     If only a portion or portions of the information on a document page qualifies
                    for protection, the Producing Party must clearly identify the protected
                    portion(s) (e.g., by using highlighting, underlining, or appropriate markings
                    in the margins).

             c.     If it is not feasible to label confidential Discovery Material as
                    “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
                    otherwise at the time of production that the material being produced is
                    CONFIDENTIAL.



                                              2
 8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 3 of 10 - Page ID # 180




       4)     Timing of Confidential Designation.

              a.      Except as otherwise stipulated or ordered, or where discovery is made
                      available for inspection before it is formally disclosed, Discovery Material
                      that qualifies for protection under this Order must be clearly so designated
                      before the material is disclosed or produced.

              b.      If the Producing Party responds to discovery by making Discovery Material
                      available for inspection, the Producing Party need not affix confidential
                      designations until after the Receiving Party has selected the material it
                      wants to receive. During the inspection and before the designation, all
                      material made available for inspection is deemed “CONFIDENTIAL.”
                      After the Receiving Party has identified the Discovery Material it wants
                      produced, the Producing Party must determine which materials, or portions
                      thereof, qualify for protection under this Order, and designate the materials
                      as “CONFIDENTIAL” as required under this order.

       5)     Qualified Recipients. For the purposes of this Protective Order, the persons

authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter

“Qualified Recipients”) are:

              a.      The Parties, including any members, council members, officers, board
                      members, directors, employees, or other legal representatives of the parties;

              b.      Legal counsel representing the parties, and members of the paralegal,
                      secretarial, or clerical staff who are employed by, retained by, or assisting
                      such counsel; including vendors who are retained to copy documents or
                      electronic files, provide technical, litigation support, or mock trial services,
                      or provide messenger or other administrative support services;

              c.      Any non-expert witness during any deposition or other proceeding in this
                      Action, and counsel for that witness;

              d.      Potential witnesses and their counsel, but only to the extent reasonably
                      related to the anticipated subject matter of the potential witness’s
                      deposition, trial, or hearing testimony for this Action, so long as such
                      persons agree to maintain the confidential Discovery Material in confidence
                      per the terms of this Order, and provided that such persons may only be
                      shown copies of confidential Discovery Material and may not retain any
                      such material;

              e.      Consulting or testifying expert witnesses who will be providing
                      professional opinions or assistance for this Action based upon a review of
                      the CONFIDENTIAL information, and the staff and assistants employed by
                      the consulting or testifying experts;



                                                 3
  8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 4 of 10 - Page ID # 181




               f.      Any mediator or arbitrator retained by the parties to assist with resolving
                       and/or settling the claims of this Action and members of the arbitrator’s or
                       mediator’s staff and assistants;

               g.      The parties’ insurers for this Action, and their staff and assistants, members,
                       officers, board members, directors or other legal representatives;

               h.      Court reporters for depositions taken in this Action, including persons
                       operating video recording equipment and persons preparing transcripts of
                       testimony;

               i.      The court and its staff, any court reporter or typist recording or transcribing
                       hearings and testimony, and jurors; and

               j.      Any auditor or regulator of a party entitled to review the confidential
                       Discovery Material due to contractual rights or obligations, or federal or
                       state laws, or court orders, but solely for such contractual or legal purposes.

       6)      Dissemination by the Receiving Party. Counsel for the Receiving Party shall:

               a.      Require Qualified Recipients who are non-expert witnesses or expert
                       witnesses and consultants and who receive information designated as
                       “CONFIDENTIAL” to review and agree to the terms of this Protective
                       Order and execute a copy of the Agreement attached hereto as Appendix A
                       before receiving confidential Discovery Material.

               b.      Instruct witnesses, consultants, and outside counsel who assist with case
                       preparation or represent a witness that disclosure of the information
                       designated as “CONFIDENTIAL” is prohibited as set forth herein.

               c.      Maintain a list of any confidential Discovery Material disclosed and to
                       whom, along with the executed copies of the Appendix A Agreement.

       The prohibition on disclosing information designated as “CONFIDENTIAL” exists and is

enforceable by the court even if the person receiving the information fails or refuses to sign the

Appendix A Agreement.

       7)      Duty as to Designations. Each Producing Party that designates information or

items as CONFIDENTIAL must exercise reasonable care to limit any such designation to specific

material that qualifies under the appropriate standards, and designate only those parts of material,

documents, items, or oral or written communications that qualify, so that other portions of the

material, documents, items, or communications for which protection is not warranted are not swept


                                                  4
  8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 5 of 10 - Page ID # 182




unjustifiably within the ambit of this Order. Broadly described, indiscriminate, or routinized

designations are prohibited.

       8)      Limitations on Use. Confidential Discovery Material shall be used by the

Receiving Party only to prepare for and conduct proceedings herein and not for any business or

other purpose whatsoever. The parties acknowledge that some of the information produced in this

case may be protected health information, or contain such information, within the meaning of the

Health Insurance Portability and Accountability Act (HIPAA). Consistent with 45 C.F.R. §

164.512(e)(1)(iv)(v), and as to the health information requested, counsel and the Receiving Party:

               a.      a. Shall not use or disclose the information for any purpose other than the
                       litigating this Action;

               b.      b. Shall return or destroy the protected health information (including all
                       copies made) at the end of this Action; and

               c.      c. Shall request, use and disclose only the minimum amount necessary to
                       conduct this Action.

       9)      Maintaining       Confidentiality.     Discovery      Material     designated     as

“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom it is

disclosed, shall be used only for purposes of this action, and shall not be disclosed to any person

who is not a Qualified Recipient. Each party, each Qualified Recipient, and all counsel

representing any party, shall use their best efforts to maintain all information designated as

“CONFIDENTIAL” in such a manner as to prevent access, even at a hearing or trial, by individuals

who are not Qualified Recipients. Nothing herein prevents disclosure beyond the terms of this

Protective Order if the party claiming confidentiality consents in writing to such disclosure.

       10)     Copies. Discovery Material designated as “CONFIDENTIAL” shall not be copied

or otherwise reproduced by the Receiving Party, except for transmission to Qualified Recipients,

without the written permission of the Producing Party or, in the alternative, by order of the court.



                                                 5
  8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 6 of 10 - Page ID # 183




However, nothing herein shall restrict a Qualified Recipient from loading confidential documents

into document review platforms or programs for the purposes of case or trial preparation or making

working copies, abstracts, digests, and analyses of information designated as “CONFIDENTIAL”

under the terms of this Protective Order.

       11)     Docket Filings. All documents of any nature including, but not limited to, briefs,

motions, memoranda, transcripts, discovery responses, evidence, and the like that are filed with

the court for any purpose and that contain Discovery Material designated as “CONFIDENTIAL”

shall be provisionally filed under restricted access with the filing party’s motion for leave to file

restricted access documents. A party seeking to file Discovery Material under restricted access

must comply with the court’s rules and electronic docketing procedures for filing such motions.

       12)     Depositions. The following procedures shall be followed at all depositions to

protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

               a.      Only Qualified Recipients may be present at a deposition in which such
                       information is disclosed or discussed.

               b.      All deposition testimony which discloses or discusses information
                       designated as “CONFIDENTIAL” is likewise deemed designated as
                       “CONFIDENTIAL”.

               c.      Information designated as “CONFIDENTIAL” may be used at a nonparty
                       deposition only if necessary to the testimony of the witness.

       13)     Challenges to Confidentiality Designations. A Receiving Party that questions the

Producing Party’s confidentiality designation will, as an initial step, contact the Producing Party

and confer in good faith to resolve the dispute. If the parties are unable to resolve the dispute

without court intervention, they shall schedule a conference call with the magistrate judge assigned

to the case before engaging in written motion practice. If a written motion and briefing are

necessary and the information in dispute must be reviewed by the court to resolve that motion, the

confidential information shall be filed under restricted access pursuant to the court’s electronic


                                                 6
  8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 7 of 10 - Page ID # 184




docketing procedures. The party that produced the information designated as “CONFIDENTIAL”

bears the burden of proving it was properly designated. The party challenging a

“CONFIDENTIAL” designation must obtain a court order before disseminating the information

to anyone other than Qualified Recipients.

       14)     Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,

Discovery Material designated as “CONFIDENTIAL” may be offered and received into evidence

at trial or at any hearing or oral argument. A party agreeing to the entry of this order does not

thereby waive the right to object to the admissibility of the material in any proceeding, including

trial. Any party may move the court for an order that Discovery Material designated as

“CONFIDENTIAL” be reviewed in camera or under other conditions to prevent unnecessary

disclosure.

       15)     Return or Destruction of Documents. Upon final termination of this Action,

including all appeals, each party shall make reasonable efforts to destroy all Discovery Material

designated as “CONFIDENTIAL.” The destroying party shall notify the producing party when

destruction under this provision is complete. If a party is unable to destroy all Discovery Material

designated as “CONFIDENTIAL,” that material shall be returned to the Producing Party or the

Producing Party’s counsel. This Protective Order shall survive the final termination of this action,

and it shall be binding on the parties and their legal counsel in the future.

       16)     Modification. This Protective Order is entered without prejudice to the right of any

party to ask the court to order additional protective provisions, or to modify, relax or rescind any

restrictions imposed by this Protective Order when convenience or necessity requires. Disclosure

other than as provided for herein shall require the prior written consent of the Producing Party, or

a supplemental Protective Order of the court.




                                                  7
  8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 8 of 10 - Page ID # 185




       17)     Additional Parties to Litigation. In the event additional parties are joined in this

action, they shall not have access to Discovery Material as “CONFIDENTIAL” until the newly

joined party, by its counsel, has executed and, at the request of any party, filed with the court, its

agreement to be fully bound by this Protective Order.

       18)     Sanctions.

               a.      Any party subject to the obligations of this order who is determined by the
                       court to have violated its terms may be subject to sanctions imposed by the
                       court under Rule 37 of the Federal Rules of Civil Procedure and the court’s
                       inherent power.

               b.      Confidentiality designations that are shown to be clearly unjustified or that
                       have been made for an improper purpose (e.g., to unnecessarily prolong or
                       encumber the case development process or to impose unnecessary expenses
                       and burdens on other parties) expose the designating party to sanctions.
                       Upon discovering that information was erroneously designated as
                       CONFIDENTIAL, the Producing Party shall promptly notify all other
                       Parties of the improper designation

       19)     Inadvertent Disclosure of Protected Discovery Material.

               a.      A Producing Party that inadvertently fails to properly designate Discovery
                       Material as “CONFIDENTIAL” shall have 14 days from discovering the
                       oversight to correct that failure. Such failure shall be corrected by providing
                       written notice of the error to every Receiving Party.

               b.      Any Receiving Party notified that confidential Discovery Material was
                       received without the appropriate confidentiality designation as authorized
                       under this order shall make reasonable efforts to retrieve any such
                       documents distributed to persons who are not Qualified Recipients under
                       this order, and as to Qualified Recipients, shall exchange the undesignated
                       or improperly designated documents with documents that include the
                       correct “CONFIDENTIAL” designation.

       20)     Disclosure of Privileged or Work Product Discovery Material.

               a.      The production of attorney-client privileged, or work-product protected
                       electronically stored information (“ESI”) or paper documents, whether
                       disclosed inadvertently or otherwise, is not a waiver of the privilege or
                       protection from discovery in this case or in any other federal or state
                       proceeding. This Protective Order shall be interpreted to provide the
                       maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
                       contained herein is intended to or shall serve to limit a party’s right to


                                                  8
8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 9 of 10 - Page ID # 186




                  conduct a review of documents, ESI or information (including metadata)
                  for relevance, responsiveness and/or segregation of privileged and/or
                  protected information before production.

           b.     Any party who discloses documents that are privileged or otherwise
                  immune from discovery shall promptly upon discovery of such disclosure,
                  advise the Receiving Party and request that the documents be returned. The
                  Receiving Party shall return such produced documents or certify their
                  destruction, including all copies, within 14 days of receiving such a written
                  request. The party returning such produced documents may thereafter seek
                  re-production of any such documents pursuant to applicable law.

    Dated this 13th day of August, 2020.

                                           BY THE COURT:



                                           United States Magistrate Judge




                                             9
 8:19-cv-00534-BCB-MDN Doc # 33 Filed: 08/13/20 Page 10 of 10 - Page ID # 187




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

STEVEN PETERSEN,                                                      8:19CV534

                   Plaintiff,

vs.                                                                  EXHIBIT A

MASONITE CORPORATION,

                   Defendant.

       I hereby acknowledge that I am about to receive Confidential Information supplied in

connection with the above-captioned case. I understand that such information is being provided to

me pursuant to the terms and restrictions of the Protective Order entered in this case. I have been

given a copy of the Protective Order, have read the Protective Order, and agree to be bound by its

terms. I understand that Confidential Information as defined in the Protective Order, or any notes

or other records that may be made regarding any such materials, shall not be disclosed to any

persons except as permitted by the Protective Order.


       Dated this ____ day of ______________, 20___.



 _____________________________               _____________________________________
 Printed Name                                Signature
